DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roman (US 5,072,971).
As to claim 1, Roman discloses a connector comprising: a male joint member (1) to be connected to a first member, the male joint member being formed in a tubular shape (Fig. 1) so as to allow fluid to flow therein; and a female joint member (2) to be connected to a second member, the female joint member being formed in a tubular shape so as to allow fluid to flow therein, the female joint member being configured to be externally fitted to at least a part of the male joint member and engaged in an axial direction with the male joint member, wherein the male joint member has, on an outer circumferential surface thereof, a plurality of outer protrusions (5) protruding outward in a radial direction and formed intermittently in a circumferential direction (Fig. 1), the female joint member has, on an inner circumferential surface thereof, a plurality of inner protrusions (10) protruding inward in the radial direction and formed intermittently in the circumferential direction (Fig. 1), of each outer protrusion, a surface on a side to which the female joint member is inserted is defined as an outer protrusion front surface, and a surface on an opposite side of the outer protrusion front surface is defined as an outer protrusion back surface, of each inner protrusion, a surface on a side to which the male joint member is inserted is defined as an inner protrusion front surface, and a surface on an opposite side of the inner protrusion front surface is defined as an inner o as to allow each outer protrusion to pass therethrough, the female joint member has, in an area opposed to the inner protrusion back surfaces, a circular space that allows the plurality of outer protrusions to relatively rotate therein (Figs. 1 and 2), and the inner protrusion back surfaces of the plurality of inner protrusions are engaged in the axial direction with the outer protrusion back surfaces of the plurality of outer protrusions that have passed through the circumferential-direction gaps of the plurality of inner protrusions (Figs. 1 and 6-12).

As to claim 2, Roman discloses the connector according to claim 1, wherein the female joint member includes a female main member having a small-diameter tube portion (20) to be connected to the second member, and a large-diameter tube portion (as at 6 or 7, Fig. 1) to be fitted to at least a part of the outer circumferential surface of the male joint member, and a female rotary member (8, 9) formed in a tubular shape and externally fitted to the female main member so as to be rotatable relative to the female main member, the female rotary member being engaged in the axial direction with the large-diameter tube portion of the female main member and having the plurality of inner protrusions.

3, Roman discloses the connector according to claim 2, wherein the female rotary member includes an outer rotary member (8) formed in a tubular shape and externally fitted to the female main member so as to be rotatable relative to the female main member, the outer rotary member being engaged with the large-diameter tube portion of the female main member toward one side in the axial direction, and an inner rotary member (9) formed in a tubular shape and connected to an inner circumferential side of the outer rotary member so as to be rotatable integrally with the outer rotary member, the inner rotary member being engaged with the large-diameter tube portion of the female main member toward another side in the axial direction and having the plurality of inner protrusions.

As to claim 4, Roman discloses the connector according to claim 2, further comprising an annular seal member (O-ring in groove on tang 4, as shown in Fig. 2) held between the outer circumferential surface of the male joint member and the inner circumferential surface of the female main member.

As to claim 5, Roman discloses the connector according to claim 1, wherein one of the outer protrusion back surface and the inner protrusion back surface has an engagement portion to be engaged in the circumferential direction with another of the outer protrusion back surface and the inner protrusion back surface in a state in which the outer protrusion back surface and the inner protrusion back surface are engaged with each other in the axial direction.  Refer to Figs. 1 and 2.

As to claim 6, Roman discloses the connector according to claim 5, wherein the outer protrusion and the inner protrusion are each formed in a shape tapered toward a distal end thereof (as at 15 on protrusion 5), and the engagement portion is a recess formed in a shape corresponding to the other of the outer protrusion back surface and the inner protrusion back surface.  Refer to Figs. 7-12.

As to claim 7, Roman discloses the connector according to claim 1, wherein the plurality of outer protrusions and the plurality of inner protrusions are formed at regular intervals in the circumferential direction.

As to claim 8, Roman discloses the connector according to claim 1, further comprising a lock member (3) provided at the outer circumferential surface of the male joint member and coming into contact with an axial-direction end surface of the female joint member so as to restrict the female joint member from moving toward a first member side (Fig. 2).

9, Roman discloses the connector according to claim 8, wherein the male joint member has an external thread (to which internal threads 22 are attached) on the outer circumferential surface thereof, and the lock member is a locknut (3) screwed to the external thread formed on the outer circumferential surface of the male joint member.

As to claim 10, Roman discloses the connector according to claim 8, wherein the lock member is formed in an annular shape, and comes into contact with the male joint member over an entire circumference thereof and with the female joint member over an entire circumference thereof, so as to cover between the male joint member and the female joint member.  Refer to Figs. 1 and 2.

As to claim 11, Roman discloses the connector according to claim 9, wherein the lock member has an anti-slip surface formed in a non-circular shape on an outer circumferential surface thereof.  Refer to Fig. 1.

As to claim 12, Roman discloses the connector according to claim 1, wherein the female joint member has an anti-slip surface formed in a non-circular shape on an outer circumferential surface thereof.  Refer to Fig. 1.

As to claim 13, Roman discloses the connector according to claim 1, wherein the male joint member further has an indication (one of the lugs on the base 3, as shown in Fig. 1) corresponding to a 

As to claim 14, Roman discloses the assembly method for the connector according to claim 1, the assembly method comprising: moving the male joint member and the female joint member relative to each other in the axial direction from a state in which the male joint member and the female joint member are separated from each other, so that the plurality of outer protrusions pass through the circumferential-direction gaps between the plurality of inner protrusions; and rotating the plurality of outer protrusions relatively in the circular space, so that the outer protrusion back surfaces are opposed to the inner protrusion back surfaces.  Refer to Figs. 1 and 2, and col. 3, ll. 32-50.

As to claim 15, Roman discloses the assembly method for the connector according to claim 8, the assembly method comprising: moving the male joint member and the female joint member relative to each other in the axial direction from a state in which the male joint member and the female joint member are separated from each other, so that the plurality of outer protrusions pass through the circumferential-direction gaps between the plurality of inner protrusions; rotating the plurality of outer protrusions relatively in the circular space, so that the outer protrusion back surfaces are 

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. .

		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berghammer et al (US 5,094,491) discloses a fitting nut lock similar to the connector of the claimed invention. 
Persohn et al (US 2003/0057699) discloses a coupling assembly with a rotation lock similar to the connector of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679